DETAILED ACTION
Remark
The amendment filed on March 14, 2022 has been considered and entered.  In this application claims 1-18 are pending in which 1, 7, and 14 are in independent forms. 

Priority
Acknowledgment is made of applicant's claims benefit of continuation of Application No. 13/801,598 filed March 13, 2013 (Now Patent No. 10,810,193). 

ALLOWANCE
	Claims 1-18 are allowed over the prior art of record.

REASON FOR ALLOWANCE
	The prior art of record, Byrne et al. (US Patent Pub. No. 2013/0080461) describe:
Byrne et al. teach a system and method that the search of weighted linked graph could lead to pruning of that particular path (Par. 27),
Byrne et al. also teach a system and method that the module searches (query) for important keywords (multiple weighted features) in the natural-language question (Par. 37),
Byrne et al. finally teach a system and method that the processor in response to the query selects a set on nodes ((first and second entity) and determines a path from the plurality of paths through all of selected nodes and by user interface presents the path (Par. 6 and 50),
Jost et al. (US Patent Pub. No. 2007/0106767) describes:

Strehl et al. (US Patent Pub. No. 2010/0268710) describes:
Strehl et al. also teach a system and method that provide personalized web search ranking that rank the web pages based on their estimates of relevance, and generate a search result page with the web pages being displayed as a list of search results and the CPU execute a machine learning module to monitor a user's feedback, update weights assigned to symbol pairs each comprising a word from the query and a word from a result, and provide the updated weights to the search module to update the estimates of relevance of the search results.  The machine-learning module may be a stand-alone module stored in the memory, or integrated with the search module (Par. 19-20),
Kenthapadi et al. (US Patent Pub. No. 2010/0318546) describes:
Kenthapadi et al. teach a system and method that for each query, a count of how many times (plus zero, positive or negative noise) that query appeared in the search log or subset and output data may comprise a query-action graph, with nodes representing queries and nodes representing actions, and edges between the query nodes and action nodes indicating how many times (plus zero, positive or negative noise) the action was taken following the query (Par. 8).  
Cameron et al. (US Patent No. 7,430,552) describes:
Cameron et al. teach a system and method that provide a mechanism that allow checking positive and negative scores of the document based on predetermined threshold (Col. 11 lines 7-17),
Barker et al. (US Patent No. 6,141,659) describes:
…; determining, using the at least one processor, that the search query matches a query template; mapping the first search term to a first entity in a data graph; obtaining, using the at least one processor, a path from a model associated with the query template, the model being trained to provide the path for the query template, the path having a score representing a probability that the path provides a correct answer for the query template; identifying, using the at least one processor, a second entity in the data graph by following the path in the data graph from the first entity; and providing, using the at least one processor, information relating to the second entity in a response to the search query” as recited in claim 1.  The prior arts of made of record, do not disclose, teach, or suggest (in combination with all other features in the claim), the claimed limitations of claim 1 as a whole.   Consequently, claim 1 and independent claims 7 and 14 which recite similar feature as claim 1 are allowable over prior art of made of record. The dependent claims 2-6, 8-13, and 15-18 being definite, further limiting, and fully enabled by the specification is also allowed.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
VENKATARAMAN et al. United States Patent Publication No. 2008/0114743,

Glover et al. United States Patent Publication No. 2007/0239735,
BEAUDREAU et al. United States Patent Publication No. 2011/0225152,
Chatwin et al. United States Patent Publication No. 2014/0180815.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid proceeding delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of reasons for Allowance”.

CONCLUSION
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is 571-270-1005.  The examiner can normally be reached on M-TH every other F 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on 571-272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/F.K/Examiner, Art Unit 2157           

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157